DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 06/03/2022. The objections to the specification and claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have been partially withdrawn. Claims 1-19 and 26 remain pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 was filed after the mailing date of a Nonfinal Action on 03/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3, 5-6, 9-14, and 17-19 are objected to because of the following informalities:
In claims 1 and 19, the phrase “actuating the first heater to provide heat to the first zone of the mold body to facilitate a release of ice from the first zone” will be interpreted as --actuating the first heater to provide heat to the first zone of the mold body to facilitate the release of ice from the first zone--.          
In claims 10 and 18, the phrase “when the second or second zone is within the predefined temperature range” will be interpreted as --when the first or second zone is within the predefined temperature range--.             
In claim 18, the phrase “actuate the first heater or the second heater to begin heating each upright cup of the plurality of upright cups within the first or second mold body zone” will be interpreted as --actuate the first heater or the second heater to begin heating each upright cup of the plurality of upright cups within the first or second zone of the mold body--.              
Appropriate correction is required.
Claim 2-3, 5-6, 9, 11-14, and 17 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claims recites “a controller coupled to the ice maker and configured to harvest ice from the first zone independently of the second zone by actuating the first heater to provide heat to the first zone of the mold body to facilitate the release of ice from the first zone and thereafter harvesting ice from the second zone once the ice in the first zone is released from the first zone” which renders the claims indefinite because it is unclear how the ice is harvested from the second zone. In other words, Applicant has not indicated if the harvesting of the ice in the second zone is accomplished by actuating the second heater allowing the ice to be released.   
Claim 10 also recites the word “if”. It is noted that the conditional step of actuating the first heater or the second heater to begin heating each cup of the plurality of cups within the first or second mold body zone “if the first or second zone is within a predefined temperature range” may never occur. In particular, claim 10 does not positively recite the condition precedent (i.e. the first or second zone being within a predefined temperature range), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of activating need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if” step of claim 10, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim 18 recites the word “if”. It is noted that the conditional step of actuating the first heater or the second heater to begin heating each cup of the plurality of cups within the first or second mold body zone “if the ice in a first or second zone is at a predefined level of solidity” may never occur. In particular, claim 18 does not positively recite the condition precedent (i.e. the ice in a first or second zone being at a predefined level of solidity), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of activating need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if” step of claim 18, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claims 2-3, 5-6, 9, 11-14, and 17 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US. 20090165492 A1, herein after referred to as Wilson) in view of Lee (KR. 20060098052 A).
Regarding claim 1, Wilson teaches a refrigerator (refrigerator 10 Fig. 1), comprising: a cabinet (outer case 16, inner liner 18, and inner liner 20 Fig. 1) including one or more food compartments (freezer compartment 12 and fresh food compartment 14 Fig. 1) and one or more doors (freezer door 36 and fresh food door 38 Fig. 1) closing the one or more food compartments (paragraph [0023]); an ice maker (icemaker 34 Fig. 1) disposed in the cabinet to produce ice (paragraph [0009]), the ice maker including: a mold body (mold 350 Fig. 5) for forming ice, the mold body including a plurality of upright cups (cavities paragraph [0047] and Fig. 5 which is understood to illustrate one cavity among the plurality of cavities), each upright cup having an opening for receiving water to be frozen within the upright cup (paragraph [0047]).
Wilson teaches the invention as described above but fails to explicitly teach wherein the mold body is divided into at least a first zone including at least one upright cup from the plurality of upright cups and a second zone including at least one upright cup from the plurality of upright cups; at least a first heater and a second heater configured to provide heat to the first and second zones of the mold body and thereby facilitate a release of ice from the first and second zones of the mold body, respectively; and a controller coupled to the ice maker and configured to harvest ice from the first zone independently of the second zone by actuating the first heater to provide heat to the first zone of the mold body to facilitate a release of ice from the first zone and thereafter harvesting ice from the second zone once the ice in the first zone is released from the first zone.
However, Lee teaches wherein the mold body (see below annotated Fig. of Lee) is divided into at least a first zone (first tray 111 Fig. 4) including at least one upright cup (cavity 114 Fig. 6 which is understood to be in the upright position during ice making) from the plurality of upright cups and a second zone (second tray 112 Fig. 4) including at least one upright cup (cavity 114 Fig. 6 which is understood to be in the upright position during ice making) from the plurality of upright cups; at least a first heater (first heater 175 Fig. 6) and a second heater (second heater 176 Fig. 6) configured to provide heat to the first and second zones of the mold body (paragraph [008]) and thereby facilitate a release of ice from the first and second zones of the mold body, respectively (paragraph [022]); and a controller (control unit 181 Fig. 7) coupled to the ice maker and configured to harvest ice from the first zone independently of the second zone (paragraphs [027]-[029]) by actuating the first heater to provide heat to the first zone of the mold body to facilitate a release of ice from the first zone (paragraphs [027]-[029]) and thereafter harvesting ice from the second zone once the ice in the first zone is released from the first zone (paragraphs [027]-[029]) to allow for an automated production of ice in two separate zones.

    PNG
    media_image1.png
    361
    592
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Wilson to include “wherein the mold body is divided into at least a first zone including at least one upright cup from the plurality of upright cups and a second zone including at least one upright cup from the plurality of upright cups; at least a first heater and a second heater configured to provide heat to the first and second zones of the mold body and thereby facilitate a release of ice from the first and second zones of the mold body, respectively; and a controller coupled to the ice maker and configured to harvest ice from the first zone independently of the second zone by actuating the first heater to provide heat to the first zone of the mold body to facilitate a release of ice from the first zone and thereafter harvesting ice from the second zone once the ice in the first zone is released from the first zone” in view of the teachings of Lee to allow for an automated production of ice in two separate zones.
Regarding claim 9, the combined teachings teach wherein the first (first tray 111 Fig. 4 of Lee) and second zones (second tray 112 Fig. 4 of Lee) of the mold body further include a first temperature sensor (first temperature sensor 171 Fig. 4 of Lee) and a second temperature sensor (second temperature sensor 172 Fig. 4 of Lee), respectively.
Regarding claim 10, the combined teachings teach wherein the controller (control unit 181 Fig. 7 of Lee) is further configured to: receive a first and second signal from the first and second temperature sensors (paragraph [015] and Fig. 7 of Lee), respectively; determine, based on the first signal and second signal, if the first or second zone is within a predefined temperature range (paragraph [027] to [029] of Lee); and when the first or second zone is within the predefined temperature range, actuate the first heater (first heater 175 Fig. 4  and paragraphs [027] to [029] of Lee) or the second heater (second heater 176 Fig. 4 of Lee) to begin heating each upright cup of the plurality of upright cups (cavities 114 Fig. 5 of Lee) within the first or second zone of the mold body (paragraph [028] of Lee).
Regarding claim 11, the combined teachings teach wherein the controller (control unit 181 Fig.7 of Lee) is further configured to stagger the release of ice (paragraphs [028] and [029] of Lee), wherein only the first zone of the mold body or the second zone of the mold body is harvested (paragraphs [028] and [029] of Lee), while the other of the first zone of the mold body or the second zone of the mold body remains unharvested (paragraphs [028]-[029] and Fig. 6 of Lee).
Regarding claim 18, the combined teachings teach wherein the controller (controller 181 Fig. 7 of Lee) is further configured to: determine if the ice in a first or second zone (first tray 111 and second tray 112 Fig. 4 of Lee) is at a predefined level of solidity (paragraphs [027] to [029] of Lee); and when the first or second zone is within the predefined temperature range (paragraphs [027] to [029] of Lee), actuate the first heater (first heater 175 Fig. 6 of Lee) or the second heater (second heater 176 Fig. 6 of Lee) to begin heating each upright cup of the plurality of upright cups (cavities 114 Fig. 5 of Lee) within the first or second mold body zone (paragraphs [027]-[029] of Lee).
The combined teachings teach the invention as described above but fail to explicitly teach a controller further configured to begin heating each upright cup of the plurality of upright cups prior to the ice being completely solid.
However, it is understood, claim 18 includes an intended use recitation, for example “…the controller is further configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lee and in further view of Larson et al. (US. 20190011167 A1, herein after referred to as Larson).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach wherein each upright cup of the plurality of upright cups is constructed of metal and the mold body is constructed of plastic.
However, Larson teaches wherein each upright cup of the plurality of upright cups (ice cups 34 Fig. 1) is constructed of metal (paragraph [0071]) and the mold body (frame 50 Fig. 2) is constructed of plastic (thermoplastic paragraph [0063]) to allow for heat conduction in order to harvest the produced ice cubes and to also direct most of the generated heat to the ice cubes and not the housing.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include each upright cup of the plurality of upright cups constructed of metal and a mold body constructed of plastic in view of the teachings of Larson to allow for heat conduction in order to harvest the produced ice cubes and to also direct most of the generated heat to the ice cubes and not the housing.
Regarding claim 5, the combined teachings teach wherein the first and second zones (first tray 111 and second tray 112 Fig. 4 of Lee) are among a plurality of zones (first tray 111 and second tray 112 of Lee form a plurality of zones) and the first and second heaters (first heater 175 and second heater 176 Fig. 4 of Lee) are among a plurality of heaters (first heater 175 and second heater 176 of Lee form a plurality of heaters).
The combined teachings teach the invention as described above but fail to explicitly teach wherein each upright cup of the plurality of upright cups defines a zone among the plurality of zones and has an associated heater among the plurality of heaters.
However, Larson teaches and wherein each upright cup of the plurality of upright cups (ice cups 34 Fig. 1) defines a zone among the plurality of zones (each cup 34 of Larson defines a zone) and has an associated heater (film heater 72a Fig. 12) among the plurality of heaters to localize the heating resulting in a more efficient way of producing heat for harvesting the ice cubes.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include each upright cup of the plurality of upright cups to define a zone among the plurality of zones and to have an associated heater among the plurality of heaters in view of the teachings of Larson to localize the heating resulting in a more efficient way of producing heat for harvesting the ice cubes.
Regarding claim 6, the combined teachings teach wherein the controller (control circuit 62 Fig. 8 of Larson) is further configured to control each heater (heater 72a Fig. 12 of Larson) among the plurality of heaters (paragraph [0074] of Larson).
The combined teachings teach the invention as described above but fail to explicitly teach a controller configured to independently control each heater. 
However, it is understood, claim 6 includes an intended use recitation, for example “…the controller configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lee and in further view of Stokes (US. 5408844, herein after referred to as Stokes).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein each upright cup of the plurality of upright cups is constructed of a plastic material with a metallic coating.
However, Stokes teaches wherein each upright cup (ice cube cavities 18 Fig. 2) of the plurality of upright cups is constructed of a plastic material with a metallic coating (Col. 2 lines67-68 and Col. 3 lines 1-18) to allow for more of the generated heat to be directed to the ice cubes and not the housing.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include each upright cup of the plurality of upright cups to be constructed of a plastic material with a metallic coating in view of the teachings of Stokes to allow for more of the generated heat to be directed to the ice cubes and not the housing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lee and in further view of Smith et al. (US. 20210325100 A1, herein after referred to as Smith).
Regarding claim 17, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first heater and the second heater are ceramic heaters.
However, Smith teaches wherein the first heater and the second heater are ceramic heaters (ceramic substrate 160 of heater 152 Fig. 5 and paragraph [0029]) to allow for the use of heaters that are more durable.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include a first heater and a second heater that are ceramic heaters in view of the teachings of Smith to allow for the use of heaters that are more durable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 19, Lee teaches an ice maker (Abstract), comprising: a mold body (see below annotated Fig. of Lee) for forming ice, the mold body including a plurality of upright cups (cavities 114 Fig. 5 which are understood to be in the upright position when receiving the water), each upright cup having an opening for receiving water to be frozen within the upright cup (paragraph [018]), wherein the mold body is divided into at least a first zone (first tray 111 Fig. 4) including at least one upright cup from the plurality of upright cups and a second zone (second tray 112 Fig. 4) including at least one upright cup from the plurality of upright cups; at least a first heater (first heater 175 Fig. 6) and a second heater (second heater 176 Fig. 6) configured to provide heat to the first and second zones of the mold body and thereby facilitate a release of ice from the first and second zones of the mold body, respectively (paragraphs [027]-[029]); a controller (controller 181 Fig. 7) coupled to the ice maker and configured to harvest ice from the first zone independently of the second zone by actuating the first heater to provide heat to the first zone of the mold body to facilitate the release of ice from the first zone (paragraphs [027]-[029]) and thereafter harvesting ice from the second zone once the ice in the first zone is released from the first zone (paragraphs [027]-[029]).

    PNG
    media_image2.png
    437
    740
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a mold body comprised of two zones that have simultaneous upright cups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant's arguments are not persuasive and the rejection is maintained.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “a first portion of the plurality of rake fingers rotating in a clockwise direction and a second portion of the plurality of rake fingers rotating in a counter- clockwise direction; and wherein the reversible motor drives the clockwise rotation of the first portion of the plurality of rake fingers to harvest the first zone of the mold body; and wherein the reversible motor drives the counter-clockwise rotation of the second portion of the plurality of rake fingers to harvest the second zone of the mold body”. Therefore, dependent claim 12 is considered allowable.
Regarding claim 13, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the ice maker further comprises: a motor to harvest ice; a plurality of rake fingers, including: a first portion of the plurality of rake fingers disposed in the first zone and in a first position; and a second portion of the plurality of rake fingers disposed in the second zone and in a second, differing position”. Therefore, claim 12 and any dependent claims therefrom (claim 14) are considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763